DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (hereinafter Nishijima), U.S. Patent Application Publication 2013/0134416 in view of Carroll, U.S. Patent Application Publication 2013/0067261, further in view of Nishimura et al. (hereinafter Nishimura), U.S. Patent Application Publication 2007/0191677, further in view of Cai et al. (hereinafter Cai) TouchLogger: Inferring Keystrokes On Touch Screen From Smartphone Motion.
Regarding Claim 1, Nishijima discloses a semiconductor device comprising: 
	an image processing portion [“pixel portion” ¶7; “a pixel portion having a display element in each pixel” ¶34];
a driver circuit [“a driver circuit” ¶7];
a switch circuit [“a power supply controller” ¶7];
a controller [“panel controller” ¶7];  
5a frame memory [“an image memory for storing the image data” ¶7]; and 
a register [“register” ¶10], 
wherein the controller comprises a control circuit [“first memory circuit is backed up to the second memory circuit before supply of power supply voltage to the CPU is stopped” ¶12; “drive signal” ¶42] 
wherein the frame memory comprises a memory device [“an image memory for storing the image data” ¶7]  
wherein the register comprises a first memory circuit and a second memory 10circuit [“includes a first memory circuit and a second memory circuit” ¶11], wherein the second memory circuit comprises a transistor [“second memory circuit includes a storage for storing data by accumulation of an electric charge, and a transistor for holding the electric charge accumulated in the storage.” ¶11] which includes a metal oxide in a channel formation region [“Transistors each including such a metal oxide having semiconductor characteristics in a channel formation region” ¶2], 
wherein the control circuit is configured to save data stored in the first memory circuit to the second memory circuit [“first memory circuit is backed up to the second memory circuit before supply of power supply voltage to the CPU is stopped” ¶12],
wherein the controller is configured to output a third signal to the switch circuit [“the panel controller 35 U.S.C. 103 has a function of determining whether to supply power supply voltage from the power supply controller…” ¶39], and
wherein the switch circuit is configured to control power supply to…the driver circuit on the basis of the third signal [“…to the driver circuit” ¶39].
However, Nishijima fails to explicitly disclose a prediction circuit,
and a monitor circuit,
wherein the prediction circuit is configured to predict presence or absence of a change of a video image displayed on a display portion using a neural network and to output a first signal corresponding 15to a result of the prediction to the control circuit, 
on the basis of the first signal, 
wherein the monitor circuit is configured to output a second signal containing information on power consumption of the memory device to the prediction circuit, and  
wherein the neural network is configured to perform learning with use of a learning signal, 
wherein the teacher signal is a fourth signal containing information on the change of the video image displayed on the display portion,
wherein the learning signal is the second signal, and 
wherein the prediction is performed using the second signal.
Carroll discloses a prediction circuit [“the learning component includes one or more of…a neural network” ¶19; “a forecasting component that employs the learning component” ¶2; “forecasting component generates a predicted usage profile” ¶4],
and a monitor circuit [“according to usage patterns of the electronic device” ¶21],
wherein the prediction circuit is configured to predict presence or absence of a change of a video image displayed on a display portion [“the predicted usage profile comprises states selected from ‘unused,’ and ‘used.’” ¶47; “the predicted usage profile comprises indication of ‘unused’ device, and selection of a power scheme that powers off or hibernates the entire system after a predetermined period of inactivity.” ¶53] using a neural network and to output a first signal corresponding 15to a result of the prediction to the control circuit [“the learning component includes one or more of…a neural network” ¶19; “a forecasting component that employs the learning component” ¶2; “forecasting component generates a predicted usage profile” ¶4], 
on the basis of the first signal [“for managing power supply” ¶2], 
wherein the monitor circuit is configured to output a second signal containing information on power consumption of the memory device to the prediction circuit [“according to usage patterns of the electronic device” ¶21], and  
20 [“training a learning component to construct models according to usage patterns of the electronic device” ¶21],
wherein the neural network is configured to perform learning with use of a learning signal [“a learning component that is trained” ¶2], 
wherein the teacher signal is a fourth signal containing information on the change of the video image displayed on the display portion [“powers off” ¶53],
wherein the learning signal is the second signal [“according to usage patterns of the electronic device” ¶21], and 
wherein the prediction is performed using the second signal [“training a learning component to construct models according to usage patterns of the electronic device” ¶21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima and Carroll before him before the effective filing date of the claimed invention, to modify the semiconductor display device of Nishijima to incorporate the neural network and power forecasting of Carroll.
Given the advantage of efficiently controlling power by using a neural network to prediction power consumption for reducing and saving power when not needed by the semiconductor device, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, while Nishijima discloses the panel controller sending a signal to the power supply controller to control power for the driver circuit [¶39] and discloses the power supply controller being able to control power to a variety of circuits in the semiconductor device [¶7], Nishijima fails to explicitly disclose controlling power with one signal to multiple elements (i.e. to the register, the image processing portion, and the driver circuit).
Nishimura discloses using a signal to control power to multiple elements [“a switch 19 for supplying driving power from the battery 21 to the LED driver 18A, the CCD driver 17A, the processing circuit 19A and the transmitter 37” ¶46; Figure 9; Note: Although the elements controlled by the single signal in Nushimura are different, the combination of Nishijima (for the elements) and Nishimura (for the single signal to control multiple elements) will teach the switching of the specific elements.]
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, and Nishimura before him before the effective filing date of the claimed invention, to modify the combination to incorporate the signal switching power for multiple devices/circuits of Nishimura.
Given the advantage of increase efficiency by power up or down multiple elements with a single signal instead of having to send multiple signals for the multiple devices which would consume more power, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Nishijima fails to explicitly disclose and a teacher signal
wherein the touch sensor controller is configured to output a fifth signal containing touch information detected by a touch sensor unit to the prediction circuit,
[wherein the learning signal is] … the fifth signal, and
[wherein the prediction is performed using] … the fifth signal as input data.
Cai discloses and a teacher signal [“supervised learning” §3.4, ¶1; “with their corresponding keys”§3.4 ¶2; Note: the teacher signal provides the correct data]
wherein the touch sensor controller is configured to output a fifth signal containing touch information detected by a touch sensor unit to the prediction circuit [“Touch screen smartphones” §1, ¶2; “training and testing…collect key touch events” §3.1, ¶2],
[wherein the learning signal is] … the fifth signal [“Touch screen smartphones” §1, ¶2; “training and testing…collect key touch events” §3.1, ¶2], and
[wherein the prediction is performed using] … the fifth signal as input data [“Touch screen smartphones” §1, ¶2; “training and testing…collect key touch events” §3.1, ¶2].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, Nishimura, and Cai before him before the effective filing date of the claimed invention, to modify the combination to incorporate the touchscreen data and supervised learning of Cai.
Given the advantage of using supervised learning in order to enable the system to accuracy predict future power consumption and using touchscreen data as a form a known input for predictions, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Nishijima, Carroll, Nishimura, and Cai disclose using the semiconductor device according to claim 1.  Nishijima further discloses a display system [“Display Device” Title] comprising: a control portion [“controller” ¶7]
a display portion [“a display portion 5003, a display portion 5004” ¶270; Fig. 15A], 
wherein the control portion is configured to control display on the display portion [“panel controller” ¶7], 
wherein the display portion comprises a first display unit and a second display unit [“a display portion 5003, a display portion 5004” “has the two display portions 5003 and 5004” ¶270; Fig. 15A], 
wherein the first display unit comprises a reflective liquid crystal element [“reflective liquid crystal display device” ¶260, and 
wherein the second display unit comprises a light-emitting element [“a light-emitting element” ¶32].

Regarding Claim 6, Nishijima, Carroll, Nishimura, and Cai disclose the display system according to claim 5.  Nishijima further discloses wherein each of the first display unit and the second display unit comprises a transistor comprising a metal oxide in a channel formation region [“Transistors each including Such a metal oxide having semiconductor characteristics in a channel formation region” ¶2; “With the use of a transistor having the above structure as a Switching element for holding Voltage applied to a display element, leakage of an electric charge from the display element can be prevented” ¶9].

Regarding Claim 7, Nishijima, Carroll, Nishimura, and Cai disclose an electronic device comprising: the display system according to claim 5.  Nishijima further discloses wherein the electronic device is configured to generate a video signal in response to image data input from outside of the semiconductor device and to display video on the basis of the video signal [“a video camera” ¶274].

Regarding Claim 8, Nishijima, Carroll, Nishimura, and Cai disclose the semiconductor devices according to claim 1.  
However, Nishijima fails to explicitly disclose wherein the fourth signal is input from outside the semiconductor device
Cai discloses wherein the fourth signal is input from outside the semiconductor device [“supervised learning” §3.4, ¶1; Note supervised learning requires outside information to provide the correct labels in order to properly train the model].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, Nishimura, and Cai before him before the effective filing date of the claimed invention, to modify the combination to incorporate the supervised learning of Cai.
Given the advantage of using supervised learning in order to enable the system to accuracy predict future power consumption, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima, Carroll, Nishimura, and Cai, further in view of Cameron et al. (hereinafter Cameron) U.S. Patent Application Publication 2011/0225112.
Regarding Claim 3, Nishijima, Carroll, Nishimura, and Cai disclose the semiconductor device according to claim 1.
However, Nishijima fails to explicitly disclose wherein the neural network is configured to perform the learning when the prediction is wrong.
Cameron discloses wherein the neural network is configured to perform the learning when the prediction is wrong [“”the neural network is configured to calculate error in prediction and to retrain or reformulate at least one model weight for increased accuracy” ¶115; “training via a backpropagation neural network training modality/algorithm” ¶194].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, Nishimura, Cai, and Cameron before him before the effective filing date of the claimed invention, to modify the combination to incorporate the retraining or backpropagation of Cameron.
Given the advantage of increased accuracy of the neural network for power control by retraining the neural network using back propagation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima, Carroll, Nishimura, and Cai, further in view of Gardner et al. (hereinafter Gardner), U.S. Patent 5,216,751.
Regarding Claim 4, Nishijima, Carroll, Nishimura, and Cai disclose the semiconductor device according to claim 1.  Nishijima further discloses a transistor comprising a metal oxide in a channel formation region [“Transistors each including such a metal oxide having semiconductor characteristics in a channel formation region” ¶2].
However, Nishijima fails to explicitly disclose wherein the neural network comprises a neuron circuit and a synapse circuit, 
wherein the synapse circuit comprises an analog memory, and 
wherein the analog memory comprises a transistor.
Gardner discloses wherein the neural network comprises a neuron circuit and a synapse circuit [“artificial neural network is provided using a digital architecture” Abstract; “Many neural networks are implemented with analog circuitry” col. 1, lines 49-50], 
wherein the synapse circuit comprises an analog memory [“The multipliers are thus physically mapped to an equal number of synapses, the latter of which may be provided by analog memory locations such as the floating gate of an MOS transistor.” col. 1, lines 58-61], and 
wherein the analog memory comprises a transistor [“The multipliers are thus physically mapped to an equal number of synapses, the latter of which may be provided by analog memory locations such as the floating gate of an MOS transistor.” col. 1, lines 58-61].
It would have been obvious to one having ordinary skill in the art, having the teachings of Nishijima, Carroll, Nishimura, Cai, and Gardner before him before the effective filing date of the claimed invention, to modify the combination to incorporate neural network circuitry of Gardner.
Given the advantage of emulating the benefits of biological neurons such as learning which increase use efficiency into an electrical hardware implementation using known circuitry, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Canopy el al. (US2014/0351182) discloses a learning modifier device to include a user interface component, such as a touch screen configured to receive user inputs, a screen capable of displaying information, and/or peripherals for users to control or change the transmission of learning modifier signals by the learning modifier device.
Canopy et al. (US2014/0349269) discloses a signaling device for teaching learning devices, which has user input on a touch screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123